DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 9/12/2022.
	Claims 11-15 and 20 are currently amended and pending in this action. 
	Claims 14 and 20 are withdrawn claims.
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to 11-13 and 15 have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the new references of Lee, Park and Hashimoto have been used for new ground rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0085374 A1; hereinafter Lee) in view of Park et al (US 2012/0208466 A1).

Regarding claim 11, Lee (Figs. 2, 5 and 7A-7B) discloses a display device (liquid crystal panel 50) configured to display an image ([0035]), the display device comprising: 
a display including a light emitter (backlight unit 80 including a plurality of diodes 201) configured to emit light in accordance with a modulation signal (e.g., modulated local dimming control signal; see [0069]); and
a controller (controller 23) that controls output to the display to let a specific image be output to the display ([0037] disclose “that the controller 23 supplies the gate driver 30 with the first control signals and applies the second control signals to the data driver 40. Also, the controller 23 applies the image data R, G, and B to the data modulator 26 and the backlight controller 60”) while the light emitter is driven in accordance with the modulation signal (i.e. the image is displayed on screen while the backlight diodes 202 is driven; [0070] discloses that “single frame image data R, G, and B by using the data modulation control signal, is displayed on the liquid crystal panel 50. At the same time, light of controlled brightness from each of the regions corresponding to the defined blocks of the backlight unit 80 can be irradiated on the liquid crystal panel 50),
wherein the specific image includes a middle zone and a peripheral zone (e.g., central area:255 gray level and peripheral area: 0 gray level as shown in Fig.7B)
Lee does not teach an image generated by a camera of a reception terminal and the middle zone of the specific image is output at a position corresponding to a direction of the camera of the reception terminal 
Park teaches an image generated by a camera of a reception terminal ([0079] discloses the camera 221 processes an image frame such as a still image or a moving image, which is obtained by an image sensor in a video call mode or a capture mode. The processed image frame may be displayed by the display unit 251 and [0080] discloses the image frame processed by the camera 221 may be stored in the memory 160 or transmitted to the outside through the wireless communication unit 210. The camera 221 may be included as two or more according to the configuration aspect of a terminal), and 
the middle zone of the specific image is output at a position corresponding to a direction of the camera of the reception terminal (([0079] discloses “the camera 221 processes an image frame such as a still image or a moving image, which is obtained by an image sensor in a video call mode or a capture mode”, and [0134] discloses the photograph C1 is being displayed by the mobile terminal 200, when the user touches the front 200F of the mobile terminal 200 to the screen portion 181 of the display device 100 and then detaches the front 200F from the screen portion 181, data including the photograph C1 may be transmitted from the mobile terminal 200 to the display device 100. Thus, the image displayed on the screen 100 includes a middle zone depending upon where the user touches the mobile device 200 to the screen portion 181. Furthermore, [0276] discloses that “the mobile terminal 200 may determine the orientation of the mobile terminal 200 as the front by using the image of the display device 100 that has been acquired with the front camera 212f, or the display device 100 may determine the orientation as the front by using the image”.  Thus, it is clear that the image displayed on the screen at the position corresponding to a direction of the camera of the reception terminal).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee with the display device of Park to teach an image generated by a camera of a reception terminal and the middle zone of the specific image is output at a position corresponding to a direction of the camera of the reception terminal. The suggestion/motivation would have been to provide an intuitive user interface that may allow a user to easily control the transmission/reception of data between the display device and the mobile terminal.
Regarding claim 12, Lee and Park disclose the display device according to claim 11.  Lee (Fig. 7B) teaches wherein a brightness of the middle zone of the specific image (central area: 255 gray level) is greater than a brightness of the peripheral zone of the specific image (peripheral area: 0 gray level). 

7.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park, and further in view of Hashimoto (US 2010/0245310 A1).

Regarding claim 13, Lee and Park disclose the display device according to claim 11. Lee and Park do not explicitly teach a timer to measure time that has elapsed from a point of time at which the light emitter starts driving in accordance with the modulation signal, wherein the controller changes the specific image on condition that the elapsed time measured by the timer exceeds a predetermined length of time.
Hashimoto teaches a timer (13) to measure time that has elapsed from a point of time at which the light emitter starts driving in accordance with the modulation signal ([0032] discloses using PWM to control the backlight illumination, [0041] discloses “in the brightness light adjustment control process, a preset value t of an update time that is stored in advance in the nonvolatile memory 106 is used” and [0043] discloses “a "brightness mode renewing (updating)" function is provided for "Low lighting" to automatically switch in terms of brightness level after predetermined a period of time has passed in the operating scene”, 
wherein the controller changes the specific image on condition that the elapsed time measured by the timer exceeds a predetermined length of time (par [0043] discloses “low lighting” to automatically switch in terms of brightness level after a predetermined period of time has passed in the operating scene.)

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Park with Hashimoto to teach measuring time exceeded a predetermined length of time. The suggestion/motivation would have been to save a power as well as to prevent the screen from flickering due to an abrupt change in brightness level of surrounding area.

Regarding claim 15, Lee, Park and Hashimoto disclose the display device according to claim 13.  Park (Fig. 11) further teaches the controller changes the specific image to enlarge the middle zone of the specific image; (par [0150], the moving image C3 displayed on the screen with a finger H, the thumbnail icon C3' is enlarged to a preview-enabled size, and thus, the moving image C3 transmitted from the mobile terminal 200 may be replayed by the display device 100).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device of Lee with the teaching the controller changes the specific image to enlarge the middle zone of the specific image as taught by Park.  The suggestion/motivation would have been to provide the moving image transmitted from the mobile device may be replayed by the display device 100.

Lee and Park do not teach wherein on condition that the elapsed time measured by the timer exceeds the predetermined length of time.
Hashimoto teaches wherein on condition that the elapsed time measured by the timer (13) exceeds the predetermined length of time (par [0043] discloses “a "brightness mode renewing (updating)” function is provided for "Low lighting" to automatically switch in terms of brightness level after a predetermined period of time has passed in the operating scene”).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Park with Hashimoto to teach measuring time exceeded a predetermined length of time. The suggestion/motivation would have been to save a power as well as to prevent the screen from flickering due to an abrupt change in brightness level of surrounding area. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691